                       Case 4:20-cr-00330-DC Document 1 Filed 06/04/20 Page 1 of 2


AO   91 (REV. 12/03)

                                                                                                 FILED
                           UNITED STATES DISTRICT COURT                                         O6/o4o2o
                                                                                         Clerk, U.S. DistrictCourt
                             WESTERN DISTRICT OF TEXAS, PECOS DIVISION                   Western District of Texas

                                                                                              by: J. Rinojos
                                                                                                 Deputy




USA                                                      §
                                                         §   CRIMINAL COMPLAINT
vs.                                                      § CASE NUMBER:   PE:20-M -00894(1)
                                                         §
(1) Santiago Cordova-Espinoza                            §



           I, the undersigned complainant being duly sworn state the following is true and correct to the best
                                                                                                        DISTRICT
of my knowledge and belief. On or about )une 01. 2020 in Brewster county, in the WESTERN
OF TEXAS defendant did, attempt to enter, entered, and or was found       in the United  States after having  been
                                                          or  denied   admission   from   the United   States  and
previously arrested and deported, removed, excluded
                                                 granted  by  the   Secretary   of Homeland    Security;  and  the
permission to reapply for admission was not
                                               required  to  obtain  the consent   of the  Secretary  of Homeland
Defendant failed to establish that he was  not
                                                                                                       202(4) and
Security or the Attorney General prior to entering the United States pursuant to 6 USC 203(3),
557.

in violation of Title           8           United States Code, Section(s)      1326

           I further state that I am a(n) Border Patrol Aaent and that this complaint is based on the
                    "The Defendant, Santiago CORDOVA-Espinoza, was arrested by Alpine Border
                                                                                                Patrol
following facts:
Agents, on June 01, 2020, for being an illegal alien present in the United States.




Continued on the attached sheet and made a part of hereof.




 Sworn to before me and subscribed in my presence,
                                                                       /s/   PINSON, MYCHAL L
                                                                       Signature of Complainant
                                                                       Border Patrol Agent


 June 04, 2020                                                     at PECOS, Texas
 Date                                                                 City and State




 DAVID B. FAN NIN
 UNITED STATES MAGISTRATE JUDGE
                  Case 4:20-cr-00330-DC Document 1 Filed 06/04/20 Page 2 of 2


CONTINUATION OF CRIMINAL COMPLAINT           PE:20-M -00894(1)

WESTERN DISTRICT OF TEXAS

(1) Santiago Cordova-Espinoza

FACTS      (CONTINUED)

Investigation and records from the Citizenship and Immigration Services reveal the Defendant was previously
deported, removed or excluded from the United States on April 22, 2020, through LAREDO, TX. The
Defendant was found in the Western District of Texas without having obtained permission from the Secretary
of Homeland Security to re-apply for admission after being deported, removed or excluded. The Defendant is
unlawfully present in the United States.

Defendant is a citizen and national of Mexico.



IMMIGRATION HISTORY:
The DEFENDANT has been deported 3 time(s), the last one being to MEXICO on April 22, 2020, through
LAREDO, TX


CRIMINAL HISTORY:
09/03/1998, Oklahoma City, Oklahoma, Possession of Cocaine(F), CNV, 120 days in jail.
07/23/2002, Oklahoma City, Oklahoma, RECEIVE, POSSESS OR CONCEAL STOLEN PROPERTY(F), ACC,
Unknown.
07/23/2002,  Oklahoma City, Oklahoma, DRIVING WITH LICENSE CANCELED, SUSPENDED OR
REVOKED-False Personation(F), ACC, Unknown.
12/09/2009, USM Statesboro, GA, 8 USC 1326(F), CNV, 33 Months imprisonment, 3 years supervised
release.
12/16/2009, Tattnall County Superior Court, GA, Possession of Cocaine(F), DSM,
10/11/2018, Oklahoma City, Oklahoma, Distribution of a Controlled Substance(F), CNV, 5 years in jail.
10/11/2018, Oklahoma City, Oklahoma, Unlawful Use of a Police Raclio(F), CNV, 5 years in jail.
